Citation Nr: 0333577	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-18 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 determination of the 
Regional Office (RO) in Manila, Republic of the Philippines.  
The RO determined, in essence, that new and material evidence 
had not been submitted to reopen a previously denied claim of 
basic eligibility for VA benefits.  A notice of disagreement 
(NOD) was received in July 2002, a statement of the case was 
issued in October 2002, and a substantive appeal was received 
in November 2002.

The Board notes that the appellant filed a claim for VA 
benefits in June 1980 that was denied by the RO in August 
1980.  The appellant did not appeal that determination, and 
it became final.  While that decision is not currently of 
record, a VA form 21-523 documents the denial.  Further, the 
denial is fully documented in the Statement of the Case 
(SOC).  In April 2002 the appellant requested that his claim 
be reopened.  The United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the new-and-material 
evidence requirement set forth in 38 U.S.C.A. § 5108 (West 
2002) applies to the reopening of claims that were previously 
disallowed for any reason, including those claims for 
establishing status as a claimant.  See D'Amico v. West, 209 
F.3d 1322, 1326-1327 (Fed. Cir. 2000).  In light of this 
holding, it appears that even claims for basic eligibility 
that have previously been finally denied must first meet the 
new and material evidence requirement before that claim can 
be reopened.

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (CAVC) 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996), we are obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination upon that issue.

FINDINGS OF FACT

1.  In August 1980 the RO determined that the appellant did 
not meet basic eligibility requirements for VA benefits.
2.  Additional evidence submitted since the August 1980 does 
not bear directly on appellant's basic eligibility for VA 
benefits; it is cumulative of previously submitted evidence; 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final June 1980 determination 
wherein the RO determined that the appellant did not meet the 
basic eligibility requirements for VA benefits is not new and 
material, and the appellant's claim may not be reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence which was of record prior to the August 1980 
determination, wherein the RO found that the appellant had no 
valid service in the Armed Forces of the United States, is 
reported in pertinent part below.

In August 1980, the service department determined that the 
appellant had no recognized guerrilla service, nor was he a 
member of the Philippine Commonwealth Army, including in the 
service of the United States Armed Forces.  Subsequently, the 
RO denied the appellant's claim for benefits in an August 
1980 form.  The file does not contain a letter sent to the 
appellant containing that decision, but the appellant does 
not contest the issue.

In September 1980, the RO received a Negative Certification 
of Military Service from the National Personnel Records 
Center (NPRC), indicating that it had no record of the 
appellant ever serving in the United States Army.

In March 2002, the appellant inquired about VA benefits.  In 
April 2002, the appellant submitted two joint affidavits in 
support of his claim for VA benefits.  He also submitted a 
Separation of Qualification Record from the Army of the 
United States stating that he entered service in June 1946 
and separated in April 1949.  In an April 2002 letter, the RO 
notified the appellant that the claim was denied on the basis 
of a lack of recognized military service.  The appellant 
filed his NOD in August 2002, along with a copy of his 
membership card with the Disabled American Veterans.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. § 
5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

In comments accompanying the new regulations, it was noted 
that the VCAA provides that nothing in section 5103A "shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured."  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified as amended at 38 U.S.C. § 5103A (West 
2002)).  It was further noted, however, that the VCAA also 
provides that nothing in section 5103A precludes VA from 
providing such assistance as the Secretary considers 
appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103(g) (West 2002)).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that this case turns upon a 
legal matter, and that medical records and examination 
reports are not pertinent to the Board's decision.  By virtue 
of the statement of the case, as well as informational 
correspondence provided by the RO, the veteran has been given 
notice of the evidence necessary to substantiate his claim 
for basic eligibility for VA benefits.

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim, including 
any relevant records adequately identified by him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to evidentiary 
development requirements).

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R § 3.159(d)). 

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

B.  Applicable Legal Criteria for Basic Eligibility

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The law authorizes the payment of a pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled from non-service-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & 2002); 38 
C.F.R. § 3.1(d) (2003).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6 (2003).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2003).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190. 38 
C.F.R. § 3.40(b) (2003).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d) 
(2003).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. § 3.40 (2003).

The following certifications by the service departments will 
be accepted as establishing guerrilla service:  (1) 
recognized guerrilla service; (2) unrecognized guerrilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army.  
This excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) 
(2003).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the 
service department.  A copy of an original 
document is acceptable if the copy was 
issued by the service department or if the 
copy was issued by a public custodian of 
records who certifies that it is a true and 
exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information 
as to length, time, and character of 
service; and

(3) in the opinion of VA, the document is 
genuine and the information contained in it 
is accurate.  38 C.F.R. § 3.203(a) (2002).  
However, where the appellant does not submit 
evidence of service or the evidence 
submitted does not meet the requirements of 
38 C.F.R. § 3.203, the VA shall request 
verification of service from the service 
department.

The CAVC has held that VA is prohibited from finding, on any 
basis other than a service department document which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

C.  New and Material Evidence

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The Board notes that effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's claim to reopen his case was 
initially filed in April 2002, the new language of 38 C.F.R. 
§ 3.156(a) should have been applied to his case by the RO.  
In the SOC, the RO refers only to the language effective for 
claims filed before August 29, 2001.


Nevertheless, to whatever extent the new regulation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  In addition, appellant's case 
turns upon a legal issue as to whether he had qualifying 
service for VA benefits purposes.  Therefore, any new 
evidence he submitted must be material as to this issue.  
This is not the case.

The Board concludes that any error occurring as a result of 
the RO applying the outdated language of 38 C.F.R. § 3.156 is 
non-prejudicial error and would have no bearing on the 
outcome of the appellant's case.

III.  Discussion

In this case, evidence has been submitted which was not in 
the record at the time of the August 1980 determination.  The 
evidence presented since the August 1980 determination 
includes affidavits, a Separation Qualification Record, and 
record of membership with the Disabled American Veterans 
(DAV).  In addition, the RO also received the Negative 
Certification of Military Service from the NPRC in September 
1980.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to basic eligibility for VA benefits.  38 C.F.R. 
§ 3.156(a).

The affidavits, Separation Qualification Record, and record 
of DAV membership are new, to the extent that they were not 
previously of record, and they are not cumulative of other 
evidence already on file.  Duplicate statements or documents, 
by their very nature, may not be new and material.  38 C.F.R. 
§ 3.156.

However, the "new" evidence is not material because it 
bears no relevance to the issue in this case.  Such evidence 
does not bear directly and substantially upon the matter 
under construction, which is basic eligibility for VA 
benefits.  Such an issue turns upon the nature of the 
military service as recognized by law.

The documents submitted by the appellant in support of the 
claim fail to satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service, as they are not official 
documents of the appropriate U.S. service department.  
Therefore, these documents may not be accepted by the Board 
as verification of service for the purpose of receiving VA 
benefits.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  As such, they are not new and material evidence.

The appellant does not contend that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or re-certify additional military service. See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  The RO responded to the 
present attempt to reopen the appellant's previously denied 
claim by again accepting supportive evidence, but the 
evidence that the RO obtained in conjunction with the 
attempted reopening was not supportive of the appellant's 
claim.

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen the claim 
of basic eligibility for VA benefits.  As new and material 
evidence has not been submitted to reopen the appellant's 
claim of basic eligibility for VA benefits, the claim may not 
be reopened.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).   

ORDER

The appellant not having submitted new and material evidence 
to reopen the previous finally denied claim of basic 
eligibility for VA benefits, the appeal is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



